Title: Francis W. Gilmer to Thomas Jefferson, 27 November 1816
From: Gilmer, Francis Walker
To: Jefferson, Thomas


          
            
              Dear Sir.
              Winchester Nov. 27. 1816
            
            I owe many apologies both to you and to Mr Dupont for having delayed until now the translation of the treatise of Mr. Quesnay. I have however almost ever since I received it, been engaged in the courts: having recently commenced the practice of the profession, I have found the forms of judicial proceedings require
			 much of my attention, I have too, to make my way thro’ a thick rank of counsel of well established reputation, and some of them certainly of me no mediocrity of abilities. All these circumstances have
			 conspired, together with the necessity of much exercise & recreation on account of my health, to suspend almost entirely every literary labour. Even now, I have been compelled to eke out the
			 translation on the evenings of our Chancery court, after the morning has been devoted to the irksome details of depositions, cross bills &c. I confess to you too, I was somewhat dismayed in
			 undertaking a work entirely new to me, under
			 the disadvantages of reading a badly written manuscript, in a foreign language, on one of the most difficult and abstruce branches of elementary politics. If under all these discouraging
			 circumstances I have succeeded in any tolerable degree in giving the meaning of the author, it is all to which I can aspire. To infuse into the translation the elegant precision, and nervous
			 brevity
			 of the original, would require much more attention (if indeed it be attainable at all in English) than I can hope to bestow on it. I have only aimed at giving the meaning as accurately as I
			 could,
			 without even an attempt at grace or beauty of composition.
            Will you do me the favour to read over the translation at your leisure, make such alterations as the sense, or propriety of expression seem to require, and return it to me, that I may correct, & transcribe it for Mr Dupont? I should not presume to ask of you this favour, if I were not desirous of addressing the translation to you (by your permission) and should regret its being entirely unworthy the patronage
			 of your name.
            If your engagements will not allow you to spare the small portion of time necessary to this revision, I must ask that service of Mrs. Randolph’s kindness: one which I hope she will not be unwilling to shew an early pupil of hers in French, and who regrets that his other pursuits, and indeed his want of critical knowledge of the
			 language, allow him to reflect so little honor on his disinterested patroness.—   accept the assurance of my admiration
            
              and esteem.
              F. W. Gilmer.
            
          
          
            P.S. I do not send the French manuscript, because I am unwilling even to ask of you the trouble of comparing word with word. I only wish your correction as to the general meaning, as you retain it, from the perusal you gave the French; with any verbal inaccuracies which may strike you. There is however part of a sentence the french of which I have written with a pencil at the bottom of page 5. which I have translated (except a single expression) in the first sentence of the 3d paragraph of the page. I can remember no word for the French ‘surprises’ which satisfies the tact of my mind. Your complete mastery of both languages will no doubt enable you to render the meaning precisely.
          
        